CRAIL, P. J.
This is an appeal from a conviction of murder.  The first contention of the appellant is “that *157the judgment on the verdict is contrary to the evidence and the law”. Under this point he argues that the weight of evidence is with the appellant and that the testimony of one of the witnesses for the state was impeached by two of the witnesses for the appellant. Under the Constitution the jurisdiction of this court in criminal cases is limited to the review of “questions of law alone”. (Const., art. VI, sec. 4.) It is, therefore, not the province of this court to pass upon the credibility of witnesses or to determine the weight to be accorded their testimony. (8 Cal. Jur. 582, and cases cited.) There is substantial evidence to sustain the verdict.
Appellant finally contends that the oral opinion of the trial court with regard to the evidence, expressed at the conclusion of the appellant’s motion for a new trial, should be adopted as controlling on appeal. This oral expression was made by the court before it had heard from the prosecution. The final and controlling opinion of the court is expressed in the judgment and in the order denying the motion for a new trial.
Judgment affirmed.
Wood, J., and Fricke, J., pro tem., concurred.